Citation Nr: 1526201	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  11-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for non-service connected pension, currently effective April 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2011 VA Form 9, the Veteran requested a videoconference hearing.  In April 2015, a hearing notification letter was returned to the VA indicating "forward time expired return to sender."  After receiving the returned mail, the RO phoned the Veteran to confirm his scheduled videoconference hearing but the Veteran did not answer the phone.  Another letter to notify the Veteran of his scheduled hearing was sent on April 22, 2015, but was returned to the VA as well.  As it appears the Veteran had no notice of the hearing, he should be scheduled for another videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to obtain his correct mailing address as it appears that his last known address of record (also the address in VACOLS) may not be correct (there is returned mail).  Documents in VBMS seem to show that the Veteran was sent correspondence to another address that is different than the VACOLS address.  (November 25, 2014 SOC).  The correct address should be ascertained and revised in the VA system accordingly.

2.  Then the AOJ should take appropriate action to schedule the Veteran for a videoconference hearing to be held before a Veterans Law Judge.  A copy of the letter scheduling the Veteran for that hearing should be included in the record.  In addition, his representative should be notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




